Citation Nr: 9908667	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-11 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


REMAND

In January 1996 the veteran underwent surgery to remove a 
bladder tumor, papillary transitional cell carcinoma grade 
II-III/IV.  In June 1996 the urologist who performed the 
surgery provided the following statement:  The veteran 
"relates to me that he has had extensive hydrocarbon 
exposure" while working on airplanes while he was a member 
of the United States Air Force.  "It is certainly my strong 
opinion that his cancer is likely related to the carcinogenic 
effect of these chemicals."

The veteran underwent a VA examination in August 1996.  The 
examiner noted the veteran's lengthy history of smoking and 
chemical exposure and recognized that both were risk factors 
for bladder cancer.  The examiner stated that there was no 
way to evaluate the relative risk for smoking vs. 
occupational exposure although both are high.  The diagnosis 
was carcinoma of the bladder, superficial, with significant 
risk factors including occupational exposure and cigarette 
smoking.

The letter of the private urologist strongly suggests a link 
between the veteran's inservice chemical exposure and bladder 
cancer, however, there is no indication that the doctor was 
aware of the veteran's history of smoking.  The Board finds 
that the private physician's statement makes the veteran's 
claim plausible and thus well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).

The veteran contends that he was exposed to hydrocarbons 
while working on and around aircraft during Air Force service 
as part of his duties.  The record does not contain the 
veteran's service personnel records which may provide more 
detail regarding the veteran's specific duties and the 
likelihood of exposure as alleged by the veteran.

Once it has been determined that a claim is well-grounded, VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to the claim.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, the case is remanded for the following:

1.  The RO should obtain complete copies 
of all of the veteran's personnel 
records (as well as any additional 
medical records if available) for any 
and all periods of active duty, for 
association with the claims folder.  The 
RO should make the above requests both 
to the NPRC and directly to the 
Department of the Air Force.

2.  The RO should contact the Department 
of the Air Force to determine what the 
duties were of personnel with a military 
occupational specialty (MOS) of Aircraft 
Maintenance Specialist, Aircraft 
Maintenance Supervisor and Aircraft 
Maintenance Superintendent during the 
period from 1960 to 1980.  The 
information provided should include the 
identification of chemicals to which 
such personnel may be exposed, with 
particular focus on hydrocarbons.

3.  The veteran should be allowed to 
submit or identify any other evidence in 
support of his claim.

4.  If, and only if, hydrocarbon 
exposure is verified, the veteran should 
then be afforded a VA urology 
examination.  The claims file, personnel 
records, list of possible chemicals to 
which the veteran may have been exposed 
and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examination should 
include all appropriate tests and 
evaluations.  The examiner should then 
render an opinion as to whether or not 
the veteran's bladder cancer is related 
to active duty.  If possible the 
examiner should express the probability 
that the veteran's bladder cancer is 
related to active service using one of 
the following terms:
-is due to
-more likely than not (greater than 
50 percent)
-equally likely (50 percent)
-less likely than not (less than 50 
percent)
-is not due to

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO 
should implement corrective procedures.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for bladder cancer

The veteran is hereby advised that the purpose of this REMAND 
is to further develop the evidentiary record and to afford 
him due process of law.

The RO is requested to afford expeditious treatment to the 
claim hereby being remanded.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 1991) 
(Historical and Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

If any benefit sought on appeal remains denied, or the veteran 
files a notice of disagreement with any new issue, the RO 
should issue a Supplemental Statement of the Case (SSOC) and 
should provide the veteran and his representative an 
opportunity to respond.  The SSOC should include a synopsis of 
the facts and of the applicable laws regarding any issue to 
which the veteran has filed a notice of disagreement.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

